Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-24  are objected to because of the following informalities:  
Claim 1, line 5, insert –at least one—between “the” and “channel”.  
Claim 1, line 6, insert –at least one—between “the” and “channel”.  
Claim 4, line 1, insert –at least one—between “the” and “channel”.  
Claim 5, line 1, insert –at least one—between “the” and “channel”.  
Claim 6, line 4, insert –at least one—between “the” and “channel”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 3, the limitation, “a first channel” is confusing.  Is this in addition to the at least one already claimed?
	Claim 8, lines 4-5, the limitation, “a second channel” is confusing.  Is this in addition to the at least one already claimed?
 	*See also claims 9-13.
	Claim 14, lines 1-2, the limitation, “1 to 4 channels are recessed in the upper exterior surface” is confusing.  Are these in addition to the ones already claimed?
	 Claim 14, lines 2-3, the limitation, “1 to 4 channels are recessed in the lower exterior surface” is confusing.  Are these in addition to the ones already claimed?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-9, 12-17, 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Djebara et al. (US 2016/0093446).

    PNG
    media_image1.png
    571
    538
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    547
    573
    media_image2.png
    Greyscale

Regarding claim 1, Djebara et al. disclose in fig. 6-7, a solid electrolytic capacitor comprising a capacitor element that comprises:
a sintered porous anode body (11) having an exterior surface that spans in a longitudinal direction (z) to define a length of the anode body (11), wherein at least one channel (27c) is recessed into the exterior surface of the anode body (11), the channel (27c) being defined by opposing sidewalls that intersect at a base, wherein the channel (27c) has a width (42) of from about 0.4 millimeters to about 3 millimeters (1.25 mm - [0036]) and a depth (37) of from about 50 micrometers to about 350 micrometers [0036];
a dielectric (13) that overlies the anode body (11); and

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding claim 2, Djebara et al. disclose the base (@42) is generally parallel to the exterior surface of the anode body (fig. 6).
Regarding claim 4, Djebara et al. disclose the channel (27c) extends in the longitudinal direction (z).
Regarding claim 5, Djebara et al. (fig. 7) disclose the channel (27c) extends the entire length of the anode body (11).
Regarding claim 6, Djebara et al. disclose the anode body (11) defines an upper exterior surface (top – fig. 6) and an opposing lower exterior surface (bottom – fig. 6), a rear exterior surface (top – fig. 7) and an opposing front surface (bottom – fig. 7), and opposing side surfaces (left / right– fig. 6), wherein the channel (27c) is recessed into the upper exterior surface (top – fig. 6 – fig. 7).
Regarding claim 7, Djebara et al. disclose an anode lead (15) extends from the front (bottom – fig. 7) exterior surface of the anode body (11).
Regarding claim 8, Djebara et al. disclose the anode body (11) defines an upper exterior surface (top – fig. 6) and an opposing lower exterior surface (bottom – fig. 6), wherein a first channel (27c) is recessed in the upper exterior surface (top – fig. 6) of the anode body (11) that is defined by opposing sidewalls intersecting at a base, and 
Regarding claim 9, Djebara et al. disclose the first channel (27c) opposes the second channel (27i).
Regarding claim 12, Djebara et al. disclose the first channel (27c) and the second channel (27i) extend in the longitudinal direction (see fig. 6).
Regarding claim 13, Djebara et al. disclose the first channel (27c) and the second channel (27i) extend the entire length of the anode body.
Regarding claim 14, Djebara et al. disclose from 1 to 4 channels (27c) are recessed in the upper exterior surface and from 1 to 4 channels are recessed in the lower exterior surface (27i).
Regarding claim 15, Djebara et al. disclose the claimed invention.  
Claim 15 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 15 above, the Djebara et al. reference teaches the claimed solid electrolytic capacitor.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art).	
Regarding claim 16, Djebara et al. disclose an anode termination ([0075]-[0076] that is in electrical contact with the anode body (11) and a cathode termination [0075]-[0076] that is in electrical connection with the solid electrolyte (16).
Regarding claim 17, Djebara et al. disclose a housing within which the capacitor element is enclosed [0076].
Regarding claim 19, Djebara et al. disclose the anode body (11) includes tantalum ([0021], example 1).
Regarding claims 20-22, Djebara et al. disclose the conductive polymer particles contain poly (3,4-ethylenedioxythiophene) and a polymeric counterion [0067]. 
Regarding claim 23, Djebara et al. disclose an external polymer coating that overlies the solid electrolyte and contains conductive polymer particles and a cross-linking agent [0071].
Regarding claim 24, Djebara et al. disclose the capacitor element further comprises a cathode coating that contains a metal particle layer [0069] that overlies the solid electrolyte (16), wherein the metal particle layer includes a plurality of conductive metal particles [0069], (example 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 2016/0093446) in view of Webber et al. (US 6,191,936).
Regarding claims 3, 10-11, Djebara discloses the claimed invention except for an angle is formed between the sidewalls of the first channel that is from about (50°) 60° to about 300°.
Webber et al. disclose a textured anode having a channel, wherein an angle is formed between sidewalls of a channel (figs. 3-4), wherein the angle is 74° (C: 2, L: 60-64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the channel so that the angle formed between the sidewalls of the first (and second) channel is 74°, since such a modification would form a capacitor element where the adhesion between the solid electrolyte and anode can be improved. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 2016/0093446).
Regarding claim 18, Djebara et al. disclose the claimed invention except for the housing is formed from a resinous material that encapsulates the capacitor element.
It is well known in the art to encapsulate a capacitor element in a resinous material. 
It would have been obvious to a person of ordinary kill in the art before the effective filing date of the invention to form the capacitor of Djebara et al. so that it is encapsulated in a housing resin, since such a modification would form a solid In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,090,231

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848